Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


    Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-25 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-17 of U.S. Patent No. 10,366,068 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because it would be obvious to one of ordinary skill in the art at the time of invention that the claims cover substantially the same subject matter. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


The table below shows the correspondence between the claims in the current application and the claims in the patent. 
Instant Application 16/444,264
U.S. Patent No. 10,366,068
1. A method for adjusting metadata in tables, the method comprising: identifying, by one or more computer processors, at least one of a first minimum value, a first maximum value, and a first Bloom filter value for a row of data in a metadata table, wherein the metadata table contains metadata corresponding to a row of data in a main table;
10. A computer program product for adjusting metadata in tables, the computer program product comprising: one or more computer readable storage media and program instructions stored on the one or more computer readable storage media, the program instruction comprising: program instructions to identify at least one of a first minimum value, a first maximum value, and a first Bloom filter value for a row of data in a metadata table, wherein the metadata table contains metadata corresponding to a row of data in a main table;

program instructions to identify at least one of a second minimum value that is a lower value than the first minimum value, a second maximum value that is higher than the first maximum value, and a second Bloom filter 

and program instructions to adjust at least one of the identified first minimum value to the second frequent and lower minimum value in the metadata table, the identified first maximum value to the second frequent and higher maximum value in the metadata table, and the identified first Bloom filter value to the second frequent Bloom filter value in the metadata table, wherein adjusting the metadata table compresses the metadata table.
2. The method of claim 1, wherein adjusting at least one of the identified first minimum value to the second frequent and lower minimum value in the metadata table, the identified first maximum value to the second frequent and higher maximum value comprises: identifying, by one or more computer 


determine whether at least one of the identified first minimum value and the identified first maximum value is within a threshold number of the corresponding instance of the identified global minimum value and the identified global maximum value;
and in response to determining that at least one of the identified first minimum value and the identified first maximum value is within a threshold number of the corresponding instance of the identified global minimum value and the identified global maximum value, adjusting, by one or more computer processors, at least one of the identified first minimum value and the CA920140060US03Page 26 of 38identified first maximum value to 

3. The method of claim 1, wherein adjusting at least one of the identified first minimum value to the second frequent and lower minimum value in the metadata table, the identified first maximum value to the second frequent and higher maximum value comprises: identifying, by one or more computer processors, at least one of a lower minimum value than the first identified minimum value that meets a threshold number of occurrences in the metadata table and a higher maximum value than the first identified maximum value that meets a threshold number of occurrences in the metadata table, determining, by one or more computer processors, whether at least one of the identified first minimum value and the identified first maximum value is within a threshold number of the corresponding 


and in response to determining that at least one of the identified first minimum value and the identified first maximum value is within a threshold number of the corresponding instance of the identified lower minimum value and the identified higher maximum value, adjust at least one of the identified first minimum value and the identified first maximum value to the corresponding instance of the identified lower minimum value and the identified higher maximum value.
4. The method of claim 1, wherein adjusting at least one of the identified first minimum value to the second frequent and lower minimum value in the metadata table, the identified first maximum value to the second frequent and higher maximum value comprises: 


and adjust at least one of the first minimum value to the identified intermittent value, and the first maximum value to the identified intermittent value.
5. The method of claim 1, wherein adjusting at least one of the identified first minimum value to the second frequent and lower minimum value in the metadata table, the identified first maximum value to the second frequent and higher maximum value in the 




15. (Currently Amended) The computer program product of claim 10, wherein program instructions to adjust at least one of  the identified first minimum value to  the second frequent and lower minimum value in the metadata table, the identified first maximum value to  the second frequent and higher maximum value in the metadata table, and  the identified first Bloom filter value to  the second frequent Bloom filter value comprises program instructions to: determine whether a number of bits, which are set to zero in the identified first Bloom filter value, is within a threshold number of bits;
and in response to determining that a number of bits, which are set to zero in the identified first Bloom filter value, is within a threshold number of bits, adjusting, by one or more computer 


16. (Currently Amended) The computer program product of claim 10, wherein program instructions adjust at least one of  the identified first minimum value to the second frequent and lower minimum value in the metadata table, the identified first maximum value to  the second frequent and higher maximum value in the metadata table, and the identified first Bloom filter value to  the second frequent Bloom filter value comprises program instructions to: identify a frequent Bloom filter value in the metadata table, wherein a frequent Bloom filter value is above a threshold number of occurrences;
determining, by one or more computer processors, whether a number of bits which are set to zero in the identified first Bloom filter value is within a threshold number of bits;
determine whether a number of bits, which are set to zero in the identified first Bloom filter value, is within a threshold number of bits;

and in response to determining that a number of bits, which are set to zero in the identified first Bloom filter value, is within a threshold number of bits, adjust all zero bits for the identified first Bloom filter value to one bits to match the identified frequent Bloom filter value.
8. The method of claim 1, wherein adjusting at least one of the identified first minimum value to the second frequent and lower minimum value in the metadata table, the identified first maximum value to the second frequent and higher maximum value in the metadata table, and the identified first Bloom filter value to the second frequent Bloom filter value comprises: identifying, by one or more computer processors, a frequent Bloom filter value in the metadata table, wherein a frequent Bloom filter value is above a threshold 


determine whether a number of bits, which are set to one in the identified first Bloom filter value, is within a threshold number of bits;
and in response to determining that a number of bits, which are set to one in the identified first Bloom filter value, is within a threshold number of bits, adjusting, by one or more computer processors, zero bits for the identified first Bloom filter value to one bits to match the identified frequent Bloom filter value.
and  Page 5 of 24Docket No. CA920140060US 1 Application No. 14/575,425 in response to determining that a number of bits, which are set to one in the identified first Bloom filter value, is within a threshold number of bits, adjust one bits for the identified first Bloom filter value to zero bits to match the identified frequent Bloom filter value.
9. A method for compressing metadata in tables, the method comprising: identifying, by one or more computer processors, at least one of a minimum value, a maximum value, and a Bloom filter value for a row of data in a 


program instructions to generate an in-memory structure, wherein the in-memory structure corresponds to a column of data in the main table and corresponding metadata from the metadata table, and wherein the in-memory structure monitors at least one of a number of times a predicate is used, a type of predicate used, and a frequency of use of the metadata table for a predicate in the corresponding main table;
and adjusting, by one or more computer processors, at least one of the identified first minimum value to the second frequent and lower minimum value in the metadata table, the identified first maximum value to the second frequent 




Claims 10 and 18 correspond to claim 1 and are rejected accordingly.
Claims 11 and 19 correspond to claim 2 and are rejected accordingly.
Claims 12 and 20 correspond to claim 3 and are rejected accordingly.
Claims 13 and 21 correspond to claim 4 and are rejected accordingly.
Claims 14 and 22 correspond to claim 5 and are rejected accordingly.
Claims 15 and 23 correspond to claim 6 and are rejected accordingly.
Claims 16 and 24 correspond to claim 7 and are rejected accordingly.
Claims 17 and 25 correspond to claim 8 and are rejected accordingly.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 3, 5, 9-10, 12, 14, 18, 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over RAMAN ("DB2 with BLU Acceleration: So Much More than Just a Column Store”, (cited in IDS)) in view of Finlay (US 2004/0220908) in view of Okada (US 2006/0068889) in further view of Kraus (US 8,386,444 B2)

    Regarding claim 1, Raman discloses: A method for adjusting metadata in tables, the method comprising: identifying, by one or more computer processors, at least one of a first minimum value, a first maximum value, and a first Bloom filter value for a row of data in a metadata table, wherein the metadata table contains metadata corresponding to a row of data in a main table;  (See Raman, page 4, section 3.5, Besides summary information about the values in each column, the synopsis (corresponding to metadata in table) contains a (MinTSN. MaxTSN) pair of columns (corresponding to a minimum value, a maximum value) that specify the range of DB2 BLU table rows (corresponding to row of data in a main table) represented by each row of the synopsis; See also page 4- The synopsis, discussed below, contains aggregated metadata such as minimum and maximum values for a range of rows.)  
     However Raman does not clearly disclose:  
and adjusting, by one or more computer processors, at least one of the identified first minimum value to a second frequent and lower minimum value in the metadata table, the identified first maximum value to a second frequent and higher maximum value in the metadata table, and the identified first Bloom filter value to a second frequent Bloom filter value in the metadata table, wherein adjusting the metadata table compresses the metadata table.  
      However Finlay discloses: 
and adjusting, by one or more computer processors, at least one of the identified first minimum value to a second lower minimum value in the metadata table, the identified first maximum value to a second higher maximum value in the metadata table, and the identified first Bloom filter value to a second Bloom filter value in the metadata table, (See Finlay, [0037], line 5- Beginning with the first row Rl of the table T1410, a current maximum value for the column Cl is set as the value of the column Cl for the first row Rl… Considering the second row R2 of the table T1410, the current maximum value is compared to the value of the column Cl for that second row R2. If the current maximum value is less than the value of the column Cl for that second row R2, then the current maximum value is replaced by the value of the column Cl for that second row R2. (Corresponding to “adjust and identified first maximum value to a second higher maximum value in the metadata table”)   
    Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Raman of synopsis table containing aggregated metadata such as minimum and maximum values for a range of rows with the teaching of Finlay of adjusting values in a table to reduce the number of table scan to a single table scan and minimizes the storing of temporary tables which saves processing time and/or database space. (Finlay, paragraph [0038]).  
      However Raman in view of Finlay does not specify: at least one of a second frequent and lower minimum value, a second frequent and higher maximum value, and a second frequent Bloom filter value in the metadata table.  
     However Okada discloses: 
at least one of a second frequent and lower minimum value, a second frequent and higher maximum value, and a second frequent Bloom filter value in the metadata table.     (See Okada, [0349], minimum game value is changed from the first minimum game value to the second minimum game value lower than the first minimum game value) (Note: When the value on the game medium falls below the minimum betting value, the value will be adjusted to the value remaining on the game medium. Since the value on the game medium could fall below the minimum value more than one time, therefore, Examiner interprets second lower minimum value as a frequent and lower minimum value.) 
       Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Raman in view of Finlay with the teaching of Okada to enable a player to play a game based on the automatically changed minimum game value without performing special operation (Okada, paragraph [0021]). 
   However Raman in view of Finlay in further view of Okada does not clearly disclose:  wherein adjusting the metadata table compresses the metadata table.  
   However Kraus discloses: 
wherein adjusting the metadata table compresses the metadata table.  (See Kraus, column 6, line 47- The compression service 302 may also evaluate the frequency of use or weighted historical access when identifying the first portions and the metadata for compression. So, the compression service 302 may dynamically determine which portions of the database table 301 are good candidates for selective compression using frequency and weighted access statistics. This ensures that compression is achieved against data extents that are infrequently accessed. Thus, the decompression associated with accessing the compressed data occurs less frequently and is therefore efficient to do.) 


    Claims 10 and 18 correspond to claim 1 and are rejected accordingly.

    Regarding claim 3, RAMAN in view of FINLAY in view of Okada in further view of Kraus discloses all features of claim 1. RAMAN in view of Finaly in view of Okada fails to disclose: wherein adjusting at least one of the identified first minimum value to the second frequent and lower minimum value in the metadata table, the identified first maximum value to the second frequent and higher maximum value comprises: identifying, by one or more computer processors, at least one of a lower minimum value than the first identified minimum value that meets a threshold number of occurrences in the metadata table and a higher maximum value than the first identified maximum value that meets a threshold number of occurrences in the metadata table, determining, by one or more computer processors, whether at least one of the identified first minimum value and the identified first maximum value is within a threshold number of the corresponding instance of the identified lower minimum value and the identified higher maximum value; and in response to determining that at least one of the identified first minimum value and the identified first maximum value is within a threshold number of the corresponding instance of the identified lower minimum value and the identified higher maximum value, adjusting, by one or more computer processors, at least one of the identified first minimum value and the identified first maximum value to the corresponding instance of the identified lower minimum value and the identified higher maximum value.  
   However, Kraus discloses: 
wherein adjusting at least one of the identified first minimum value to the second frequent and lower minimum value in the metadata table, the identified first maximum value to the second frequent and higher maximum value comprises: identifying, by one or more computer processors, at least one of a lower minimum value than the first identified minimum value that meets a threshold number of occurrences in the metadata table and a higher maximum value than the first identified maximum value that meets a threshold number of occurrences in the metadata table, determining, by one or more computer processors, whether at least one of the identified first minimum value and the identified first maximum value is within a threshold number of the corresponding instance of the identified lower minimum value and the identified higher maximum value; and in response to determining that at least one of the identified first minimum value and the identified first maximum value is within a threshold number of the corresponding instance of the identified lower minimum value and the identified higher maximum value, adjusting, by one or more computer processors, at least one of the identified first minimum value and the identified first maximum value to the corresponding instance of the identified lower minimum value and the identified higher maximum value.  (See Kraus, column 6, line 47- The compression service 302 may also evaluate the frequency of use or weighted historical access when identifying the first portions and the metadata for compression. So, the compression service 302 using frequency and weighted access statistics. This ensures that compression is achieved against data extents that are infrequently accessed. Thus, the decompression associated with accessing the compressed data occurs less frequently and is therefore efficient to do.) 
  So, it would have been prima facie obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to determine frequency of use of metadata in the system of RAMAN in view of FINLAY in view of Okada. As thought by Kraus, by doing so, permits the space utilization and processing efficiency for a large database table to be substantially improved without impacting usability or performance in any manner. (Kraus, column 4, line 34)


     Claims 12 and 20 correspond to claim 3 and are rejected accordingly.

   Regarding claim 5, RAMAN in view of FINLAY in view of Okada in further view of Kraus discloses all features of claim 1. RAMAN in view of Finaly in view of Okada fails to disclose: wherein adjusting at least one of the identified first minimum value to the second frequent and lower minimum value in the metadata table, the identified first maximum value to the second frequent and higher maximum value in the metadata table, and the identified first Bloom filter value to the second frequent Bloom filter value comprises: generating, by one or more computer processors, an in-memory structure, wherein the in-memory structure corresponds to a column of data in the main table and corresponding metadata from the metadata table, and wherein the in-memory structure monitors at least one of a number of times a predicate is used, a type of predicate used, and a frequency of use of the metadata table for a predicate in the corresponding main table; and in response to generating an in-memory structure, adjusting, by one or more computer processors, at least one of the identified first minimum value, the identified first maximum value, and the identified Bloom filter value based upon at least one of the number of times a predicate is used, the type of predicate used, and the frequency of use of the metadata table for a predicated in the corresponding main table.   
   However, Kraus discloses: 
wherein adjusting at least one of the identified first minimum value to the second frequent and lower minimum value in the metadata table, the identified first maximum value to the second frequent and higher maximum value in the metadata table, and the identified first Bloom filter value to the second frequent Bloom filter value comprises: generating, by one or more computer processors, an in-memory structure, wherein the in-memory structure corresponds to a column of data in the main table and corresponding metadata from the metadata table, and wherein the in-memory structure monitors at least one of a number of times a predicate is used, a type of predicate used, and a frequency of use of the metadata table for a predicate in the corresponding main table; and in response to generating an in-memory structure, adjusting, by one or more computer processors, at least one of the identified first minimum value, the identified first maximum value, and the identified Bloom filter value based upon at least one of the number of times a predicate is used, the type of predicate used, and the frequency of use of the metadata table for a predicated in the corresponding main table.  (See Kraus, column 3, line 10, the frequency may be a count associated with access operations (reads or writes) (corresponds to frequency of use of data) that occurred somewhere in the data extent being analyzed for compression. The data extent may be viewed as file system cylinder having a variety of used data structures or pieces of data; Any access to an extent being analyzed would be considered one access or would increase a running frequency count by 1; See also column 6, line 47- The compression service 302 may also evaluate the frequency of use or weighted historical access when identifying the first portions and the metadata for compression. So, the compression service 302 may dynamically determine which portions of the database table 301 are good candidates for selective compression using frequency and weighted access statistics. This ensures that compression is achieved against data extents that are infrequently accessed. Thus, the decompression associated with accessing the compressed data occurs less frequently and is therefore efficient to do.)
So, it would have been prima facie obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to determine frequency of use of metadata in the system of RAMAN in view of FINLAY in view of Okada. As thought by Kraus, by doing so, permits the space utilization and processing efficiency for a large database table to be substantially improved without impacting usability or performance in any manner. (Kraus, column 4, line 34)




    Regarding claim 9, RAMAN discloses: A method for compressing metadata in tables, the method comprising: identifying, by one or more computer processors, at least one of a minimum value, a maximum value, and a Bloom filter value for a row of data in a metadata table, wherein the metadata table contains metadata corresponding to a row of data in a main table;   (See Raman, Page 4, section 3.5, Besides summary information about the values in each column, the synopsis (corresponding to metadata in table) contains a (MinTSN. MaxTSN) pair of columns (corresponding to a minimum value, a maximum value) that specify the range of DB2 BLU table rows (corresponding to row of data in a main table) represented by each row of the synopsis; See also page 4- The synopsis, discussed below, contains aggregated metadata such as minimum and maximum values for a range of rows.)  
    However Raman does not clearly disclose:   CA920140060US03Page 29 of 38generating, by one or more computer processors, an in-memory structure, wherein the in-memory structure corresponds to a column of data in the main table and corresponding metadata from the metadata table, and wherein the in-memory structure monitors at least one of a number of times a predicate is used, a type of predicate used, and a frequency of use of the metadata table for a predicate in the corresponding main table; and adjusting, by one or more computer processors, at least one of the identified first minimum value to the second frequent and lower minimum value in the metadata table, the identified first maximum value to the second frequent and higher maximum value in the metadata table, and the identified first Bloom filter value to the second frequent Bloom filter value in the metadata table, wherein adjusting the metadata table compresses the metadata table.
        However Finlay discloses: 
and adjusting, by one or more computer processors, at least one of the identified first minimum value to the second lower minimum value in the metadata table, the identified first maximum value to the second higher maximum value in the metadata table, and the identified first Bloom filter value to the second Bloom filter value in the metadata table,  (See Finlay, [0037], line 5- Beginning with the first row Rl of the table T1410, a current maximum value for the column Cl is set as the value of the column Cl for the first row Rl… Considering the second row R2 of the table T1410, the current maximum value is compared to the value of the column Cl for that second row R2. If the current maximum value is less than the value of the column Cl for that second row R2, then the current maximum value is replaced by the value of the column Cl for that second row R2. (Corresponding to “adjust and identified first maximum value to a second higher maximum value in the metadata table”)    
   Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Raman of synopsis table containing aggregated metadata such as minimum and maximum values for a range of rows with the teaching of Finlay of adjusting values in a table to reduce the number of table scan to a single table scan and minimizes the storing of temporary tables which saves processing time and/or database space. (Finlay, paragraph [0038]).  
   However Raman in view of Finlay does not specify: 
at least one of the second frequent and lower minimum value, the second frequent and higher maximum value, and the second frequent Bloom filter value in the metadata table.   
   However Okada discloses: 
at least one of the second frequent and lower minimum value, the second frequent and higher maximum value, and the second frequent Bloom filter value in the metadata table.   (See Okada, [0349], minimum game value is changed from the first minimum game value to the second minimum game value lower than the first minimum game value) (Note: When the value on the game medium falls below the minimum betting value, the value will be adjusted to the value remaining on the game medium. Since the value on the game medium could fall below the minimum value more than one time, therefore, Examiner interprets second lower minimum value as a frequent and lower minimum value.) 
  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Raman in view of Finlay with the teaching of Okada to enable a player to play a game based on the automatically changed minimum game value without performing special operation (Okada, paragraph [0021]).
     However RAMAN in view of FINLAY in further view of Okada fails to disclose:  generating, by one or more computer processors, an in-memory structure, wherein the in-memory structure corresponds to a column of data in the main table and corresponding metadata from the metadata table, and wherein the in-memory structure monitors at least one of a number of times a predicate is used, a type of predicate used, and a frequency of use of the metadata table for a predicate in the corresponding main table;
  However, Kraus discloses:
generating, by one or more computer processors, an in-memory structure, wherein the in-memory structure corresponds to a column of data in the main table and corresponding metadata from the metadata table, and wherein the in-memory structure monitors at least one of a number of times a predicate is used, a type of predicate used, and a frequency of use of the metadata table for a predicate in the corresponding main table; (See Kraus, column 3, line 10, the frequency may be a count associated with access operations (reads or writes) (corresponds to frequency of use of data) that occurred somewhere in the data extent being analyzed for compression. The data extent may be viewed as file system cylinder having a variety of used data structures or pieces of data; Any access to an extent being analyzed would be considered one access or would increase a running frequency count by 1; See also column 6, line 47- The compression service 302 may also evaluate the frequency of use or weighted historical access when identifying the first portions and the metadata for compression. So, the compression service 302 may dynamically determine which portions of the database table 301 are good candidates for selective compression using frequency and weighted access statistics. This ensures that compression is achieved against data extents that are infrequently accessed. Thus, the decompression associated with accessing the compressed data occurs less frequently and is therefore efficient to do.)
  

   So, it would have been prima facie obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to determine frequency of use of metadata in the system of RAMAN in view of FINLAY in view of Okada. As thought by Kraus, by doing so, it permits the space utilization and processing efficiency for a large database table to be substantially improved without impacting usability or performance in any manner. (Kraus, column 4, line 34)

  Claims 2, 4, 11, 13, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over RAMAN ("DB2 with BLU Acceleration: So Much More than Just a Column Store”, (cited in IDS)) in view of Finlay (US 2004/0220908) in view of Okada (US 2006/0068889) in view of Kraus (US 8,386,444 B2) in further view of Xu (US 2012/0197866 Al)

      Regarding claim 2, RAMAN in view of FINLAY in view of Okada in further view of Kraus discloses all features of claim 1. RAMAN in view of Finaly in view of Okada in further view of Kraus fails to disclose: wherein adjusting at least one of the identified first minimum value to the second frequent and lower minimum value in the metadata table, the identified first maximum value to the second frequent and higher maximum value comprises: identifying, by one or more computer processors, at least one of a global minimum value for all rows of the metadata table and a global maximum value for all rows of the metadata table; determining, by one or more computer processors, whether at least one of the identified first minimum value and the identified first maximum value is within a threshold number of the corresponding instance of the identified global minimum value and the identified global maximum value: and in response to determining that at least one of the identified first minimum value and the identified first maximum value is within a threshold number of the corresponding instance of the identified global minimum value and the identified global maximum value, adjusting, by one or more computer processors, at least one of the identified first minimum value and the CA920140060US03Page 26 of 38identified first maximum value to the identified global minimum value and the identified global maximum value.   
  However, Xu discloses: 
wherein adjusting at least one of the identified first minimum value to the second frequent and lower minimum value in the metadata table, the identified first maximum value to the second frequent and higher maximum value comprises: identifying, by one or more computer processors, at least one of a global minimum value for all rows of the metadata table and a global maximum value for all rows of the metadata table; determining, by one or more computer processors, whether at least one of the identified first minimum value and the identified first maximum value is within a threshold number of the corresponding instance of the identified global minimum value and the identified global maximum value: and in response to determining that at least one of the identified first minimum value and the identified first maximum value is within a threshold number of the corresponding instance of the identified global minimum value and the identified global maximum value, adjusting, by one or more computer processors, at least one of the identified first minimum value and the CA920140060US03Page 26 of 38identified first maximum value to the identified global minimum value and the identified global maximum value. n which the equality condition (corresponding to a threshold) is applied of the currently evaluated row exceeds (in the case the equality condition comprises a maximum equality condition) or is less than (in the case the equality condition comprises a minimum equality condition) the value corresponding to the selected attribute in the hash table. If so, the AMP then replaces the value of the attribute on which the equality condition is applied and the row in the hash table with the value of the attribute on which the equality condition is applied from the currently evaluated row along with the currently evaluated row (step 614); See also [0036], On receipt of hash redistributed values, an AMP may then determine the global maximum value (in the case the equality condition is a maximum equality condition) or global minimum value (in the case the equality condition is a minimum equality condition) of the attribute on which the equality condition is applied for each selected attribute(s) (step 706). Each global maximum value (in the case the equality condition is a maximum equality condition) or global minimum value (in the case the equality condition is a minimum equality condition) of the attribute on which the equality condition is applied is then stored along with the corresponding selected attribute(s) in a global maximum table (in the case the equality condition is a maximum equality condition) or global minimum table (in the case the equality condition is a minimum equality condition) (step 708).) 
   So, it would have been prima facie obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to determine the global minimum value or global max value in the system of RAMAN in view of FINLAY in view of Okada in further view of Kraus. As thought by Xu, by doing so, compute the query's result without rescanning the table.  (Xu, Abstract)
  

    Claims 11 and 19 correspond to claim 2 and are rejected accordingly.

    Regarding claim 4, RAMAN in view of FINLAY in view of Okada in further view of Kraus discloses all features of claim 1. RAMAN in view of Finaly in view of Okada in further view of Kraus fails to disclose: wherein adjusting at least one of the identified first minimum value to the second frequent and lower minimum value in the metadata table, the identified first maximum value to the second frequent and higher maximum value comprises: identifying, by one or more computer processors, at least one of an intermittent value within a threshold number of the identified first minimum value and an intermittent value within a threshold number of the identified first maximum value, wherein the intermittent value is between the identified minimum value for the row of data in the metadata table and the identified maximum value for the row of data in the metadata table; and  CA920140060US03Page 27 of 38adjusting, by one or more computer processors, at least one of the first minimum value to the identified intermittent value, and the first maximum value to the identified intermittent value.  
      However, Xu discloses:
 wherein adjusting at least one of the identified first minimum value to the second frequent and lower minimum value in the metadata table, the identified first maximum value to the second frequent and higher maximum value comprises: identifying, by one or more computer processors, at least one of an intermittent value within a threshold number of the identified first minimum value and an intermittent value within a threshold number of the identified first maximum value, wherein the intermittent value is between the identified minimum value for the row of data in the metadata table and the identified maximum value for the row of data in the metadata table; and  CA920140060US03Page 27 of 38adjusting, by one or more computer processors, at least one of the first minimum value to the identified intermittent value, and the first maximum value to the identified intermittent value. (See Xu, Page 3, para [0033], if the selected attribute (s) is included in the hash table, the AMP then evaluates whether the value of the attribute on which the equality condition (corresponding to a threshold) is applied of the currently evaluated row exceeds (in the case the equality condition comprises a maximum equality condition) or is less than (in the case the equality condition comprises a minimum equality condition) the value corresponding to the selected attribute in the hash table. If so, the AMP then replaces the value of the attribute on which the equality condition is applied and the row in the hash table with the value of the attribute on which the equality condition is applied from the currently evaluated row along with the currently evaluated row (step 614); See also [0036], On receipt of hash redistributed values, an AMP may then determine the global maximum value (in the case the equality condition is a maximum equality condition) or global minimum value (in the case the equality condition is a minimum equality condition) of the attribute on which the equality condition is applied for each selected attribute(s) (step 706). Each global maximum value (in the case the equality condition is a maximum equality condition) or global minimum value (in the case the equality condition is a minimum equality condition) of the attribute on which the equality condition is applied is then stored along with the corresponding selected attribute(s) in a global maximum table (in the case the equality condition is a maximum equality condition) or global minimum table (in the case the equality condition is a minimum equality condition) (step 708).)  
   So, it would have been prima facie obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to determine the intermittent value within the threshold in the system of RAMAN in view of FINLAY in view of Okada in further view of Kraus. As thought by Xu, by doing so, compute the query's result without rescanning the table.  (Xu, Abstract)

    Claims 13 and 21 correspond to claim 4 and are rejected accordingly.


  Claims 6, 15 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over RAMAN ("DB2 with BLU Acceleration: So Much More than Just a Column Store”, (cited in IDS)) in view of Finlay (US 2004/0220908) in view of Okada (US 2006/0068889) in view of Kraus (US 8,386,444 B2)  in further view of Lakshminarayan (US 8,549,004 B2)

   Regarding claim 6, RAMAN in view of FINLAY in further view of Okada in further view of Kraus discloses all of the features with respect to claim 1 as outlined above.  RAMAN in view of FINLAY in further view of Okada in further view of Kraus fails to disclose: wherein adjusting at least one of the identified first minimum value to the second frequent and lower minimum value in the metadata table, the identified first maximum value to the second frequent and higher maximum value in the metadata table, and the identified first Bloom filter value to the second frequent Bloom filter value comprises: determining, by one or more computer processors, whether a number of bits, which are set to zero in the identified first Bloom filter value, is within a threshold number of bits; and in response to determining that a number of bits, which are set to zero in the identified first Bloom filter value, is within a threshold number of bits, adjusting, by one or more computer processors, all zero bits for the identified first Bloom filter value to one.  
    However, Lakshminarayan discloses: 
wherein adjusting at least one of the identified first minimum value to the second frequent and lower minimum value in the metadata table, the identified first maximum value to the second frequent and higher maximum value in the metadata table, and the identified first Bloom filter value to the second frequent Bloom filter value comprises: determining, by one or more computer processors, whether a number of bits, which are set to zero in the identified first Bloom filter value, is within a threshold number of bits; and in response to determining that a number of bits, which are set to zero in the identified first Bloom filter value, is within a threshold number of bits, adjusting, by one or more computer processors, all zero bits for the identified first Bloom filter value to one.   (See Lakshminarayan, column 5, line 25, let there be an m bit vector where each bit in the vector is set to zero. This vector can be called a Bloom filter.  Let there be n input                         
                            h
                            i
                            
                                
                                    
                                        
                                            v
                                        
                                    
                                
                                
                                    t
                                    h
                                
                            
                        
                     bit in the vector can be set to one (1) for each i ranging from 1 to k.)
So, it would have been prima facie obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to apply bloom filter in the system of RAMAN in view of FINLAY in view of Okada in further view of Kraus. As thought by Lakshminarayan, Bloom filters can provide a space-efficient probabilistic data structure that can be used to test whether an element is a member of a set. (Lakshminarayan, column 2, line 40)

     Claims 15 and 23 correspond to claim 6 and are rejected accordingly.


  Claims 7, 16 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over RAMAN ("DB2 with BLU Acceleration: So Much More than Just a Column Store”, (cited in IDS))   in view of FINLAY (US 2012/0303627 Al) in view of Okada (US 2006/0068889) in view of Kraus (US 8,386,444 B2) in further view of Lakshminarayan (US 8,549,004 B2) in further view of Faunce (US 2006/0106777 Al)

     Regarding claim 7, RAMAN in view of FINLAY in further view of Okada in further view of Kraus discloses all of the features with respect to claim 1 as outlined above.  wherein adjusting at least one of the identified first minimum value to the second frequent and lower minimum value in the metadata table, the identified CA920140060US03Page 28 of 38first maximum value to the second frequent and higher maximum value in the metadata table, and the identified first Bloom filter value to the second frequent Bloom filter value comprises: identifying, by one or more computer processors, a frequent Bloom filter value in the metadata table, wherein a frequent Bloom filter value is above a threshold number of occurrences; determining, by one or more computer processors, whether a number of bits which are set to zero in the identified first Bloom filter value is within a threshold number of bits; and in response to determining that a number of bits, which are set to zero in the identified first Bloom filter value, is within a threshold number of bits, adjusting, by one or more computer processors, zero bits for the identified first Bloom filter value to one bits to match the identified frequent Bloom filter value.  
  However, Lakshminarayan discloses: 
wherein adjusting at least one of the identified first minimum value to the second frequent and lower minimum value in the metadata table, the identified CA920140060US03Page 28 of 38first maximum value to the second frequent and higher maximum value in the metadata table, and the identified first Bloom filter value to the second frequent Bloom filter value comprises: identifying, by one or more computer processors, a frequent Bloom filter value in the metadata table, wherein a frequent Bloom filter value is above a threshold number of occurrences; determining, by one or more computer processors, whether a number of bits which are set to zero in the identified first Bloom filter value is within a threshold number of bits; and in response to determining that a number of bits, which are set to zero in the identified first Bloom filter value, is within a threshold number of bits, adjusting, by one or more computer processors, zero bits for the identified first Bloom filter value to one bits to match the identified frequent Bloom filter value.  (See Lakshminarayan, column 5, line 25, let there be an m bit vector where each bit in the vector is set to zero. This vector can be called a Bloom filter.  Let there be n input values to encode in the Bloom filter. In other words, n can represent the number of values per interval, since each Bloom filter can be an interval specific Bloom filter. Assume that there are k hash functions. Each hash function h, can take a column value v as input and outputs a number in a range from {1 ... m}. The                         
                            h
                            i
                            
                                
                                    
                                        
                                            v
                                        
                                    
                                
                                
                                    t
                                    h
                                
                            
                        
                     bit in the vector can be set to one (1) for each i ranging from 1 to k.)
So, it would have been prima facie obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to apply bloom filter in the system of RAMAN in view of FINLAY in view of Okada in further view of Kraus. As thought by Lakshminarayan, Bloom filters can provide a space-efficient probabilistic data structure that can be used to test whether an element is a member of a set. (Lakshminarayan, column 2, line 40)
However, Lakshminarayan does not specify frequent value, as recited in claim 16.         
         However, Faunce discloses: 
wherein program instructions to adjust an identified first Bloom filter value to a second Bloom filter value comprises program instructions to: identify a frequent Bloom filter value in the metadata table, wherein a frequent Bloom filter value is above a threshold number of occurrences; (See Faunce, see page 6, [0044], the FVL is constructed and maintained by periodically sampling a random sample of records in the corresponding table and counting the number of occurrences of each sampled value. However, any alternative method for constructing FVL data could be used, including an actual count of frequency. This random sampling process is generally adequate to identify any frequently occurring value.... Because an FVL is primarily intended for identifying frequent values, the FVL might contain only values for which the frequency exceeds some pre-determined threshold. As in the case of the indexes, the FVL representation of FIG. 3C is a conceptual representation, and the actual data structure used may take a form other than a table or array.)
        So, it would have been prima facie obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to apply frequent value in the system of RAMAN in view of FINLAY in view of Okada in further view of Kraus in further view of Lakshminarayan. As thought by Faunce, the primary purpose of an FVL is to estimate a number of records responsive to some query condition in order to select an optimal query strategy, and in general it is most useful in identifying situations in which a large number of records contain the same value. (Faunce, [0044])

     Claims 16 and 24 correspond to claim 7 and are rejected accordingly.



  
 Claims 8, 17 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over RAMAN ("DB2 with BLU Acceleration: So Much More than Just a Column Store”, (cited in IDS)) in view of Finlay (US 2004/0220908) in view of Okada (US 2006/0068889) in view of Kraus (US 8,386,444 B2) in further view of Faunce (US 2006/0106777 Al) in further view of Lakshminarayan (US 8,549,004 B2)

     Regarding claim 8, RAMAN in view of FINLAY in further view of Okada in further view of Kraus discloses all of the features with respect to claim 1 as outlined above.  RAMAN in view of FINLAY in further view of Okada in further view of Kraus fails to disclose: wherein adjusting at least one of the identified first minimum value to the second frequent and lower minimum value in the metadata table, the identified first maximum value to the second frequent and higher maximum value in the metadata table, and the identified first Bloom filter value to the second frequent Bloom filter value comprises: identifying, by one or more computer processors, a frequent Bloom filter value in the metadata table, wherein a frequent Bloom filter value is above a threshold number of occurrences and subsumed by the bits set to one in the second bloom filter value; determining, by one or more computer processors, whether a number of bits, which are set to one in the identified first Bloom filter value, is within a threshold number of bits; and in response to determining that a number of bits, which are set to one in the identified first Bloom filter value, is within a threshold number of bits, adjusting, by one or more computer processors, zero bits for the identified first Bloom filter value to one bits to match the identified frequent Bloom filter value.
   However, Faunce discloses: 
wherein adjusting at least one of the identified first minimum value to the second frequent and lower minimum value in the metadata table, the identified first maximum value to the second frequent and higher maximum value in the metadata table, and the identified first Bloom filter value to the second frequent Bloom filter value comprises: identifying, by one or more computer processors, a frequent Bloom filter value in the metadata table, wherein a frequent Bloom filter value is above a threshold number of occurrences and subsumed by the bits set to one in the second bloom filter value; determining, by one or more computer processors, whether a number of bits, which are set to one in the identified first Bloom filter value, is within a threshold number of bits; and in response to determining that a number of bits, which are set to one in the identified first Bloom filter value, is within a threshold number of bits, adjusting, by one or more computer processors, zero bits for the identified first Bloom filter value to one bits to match the identified frequent Bloom filter value. (See Faunce, see page 6, [0044], the FVL is constructed and maintained by periodically sampling a random sample of records in the corresponding table and counting the number of occurrences of each sampled value. However, any alternative method for constructing FVL data could be used, including an actual count of frequency. This random sampling process is generally adequate to identify any frequently occurring value.... Because an FVL is primarily intended for identifying frequent values, the FVL might contain only values for which the frequency exceeds some pre-determined threshold. As in the case of the indexes, the FVL representation of FIG. 3C is a conceptual representation, and the actual data structure used may take a form other than a table or array.) 
        So, it would have been prima facie obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to apply frequent value in the system of RAMAN in view of FINLAY in view of Okada in further view of Kraus. As thought by Faunce, the primary purpose of an FVL is to estimate a number of records responsive to some query condition in order to select an optimal query strategy, and in general it is most useful in identifying situations in which a large number of records contain the same value. (Faunce, [0044])
     However, Faunce does not specify applying bloom filter, as recited in claim 17.
      However, Lakshminarayan discloses: determining, by one or more computer processors, whether a number of bits, which are set to one in the identified first Bloom filter value, is within a threshold number of bits; and in response to determining that a number of bits, which are set to one in the identified first Bloom filter value, is within a threshold number of bits, adjusting, by one or more computer processors, zero bits for the identified first Bloom filter value to one bits to match the identified frequent Bloom filter value. (See Lakshminarayan, column 5, line 25, let there be an m bit vector where each bit in the vector is set to zero. This vector can be called a Bloom filter.  Let there be n input values to encode in the Bloom filter. In other words, n can represent the number of values per interval, since each Bloom filter can be an interval specific Bloom filter. Assume that there are k hash functions. Each hash function h, can take a column value v as input and outputs a                 
                    h
                    i
                    
                        
                            
                                
                                    v
                                
                            
                        
                        
                            t
                            h
                        
                    
                
             bit in the vector can be set to one (1) for each i ranging from 1 to k.)
So, it would have been prima facie obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to apply bloom filter in the system of RAMAN in view of FINLAY in view of Okada in further view of Kraus in further view of Faunce. As thought by Lakshminarayan, Bloom filters can provide a space-efficient probabilistic data structure that can be used to test whether an element is a member of a set. (Lakshminarayan, column 2, line 40)

     Claims 17 and 25 correspond to claim 8 and are rejected accordingly.

     
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Faezeh Forouharnejad whose telephone number is (571)270-7416.  The examiner can normally be reached on generally Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Mark Featherstone can be reached on (571) 270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/F.F. /
Examiner, Art Unit 2166
/MARK D FEATHERSTONE/ Supervisory Patent Examiner, Art Unit 2166